The above-*524named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules, and a cross motion having been made on behalf of respondent Honorable Joan M. Kenney to dismiss the petition, now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon, it is unanimously ordered that the application be and the same hereby is denied, the cross motion granted and the petition dismissed, without costs or disbursements. Concur—Mazzarelli, J.P., Andrias, DeGrasse, Richter and Clark, JJ.